DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a capsule endoscope control method and receiving apparatus, classified in A61B1/00016.
II. Claims 13-15, drawn to a capsule endoscope, classified in A61B1/041.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related distinct inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct because the control method and receiving apparatus of Group I could be used with any capsule endoscope.  Further, the capsule endoscope of Group II could be used in a materially method for imaging or diagnosis.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require at least a search in CPC A61B1/00016 and a unique keyword search.  Group II would not be searched in the above, and would instead require at least a search in CPC A61B1/041 and a unique keyword search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Il Nam Koh on 7/27/2022 a provisional election was made without traverse to prosecute the invention of Group I. Capsule endoscope control method and receiving apparatus, Claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-15 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
The claims are objected to because of the following informalities:  
Claim 2 recites “a mode that makes the digestive organ to be captured” in line 16.  This phrase contains a typographical error.  It is suggested that this phrase be amended to read “a mode in which the digestive organ is captured” or similar.
Further, the phrase “the frame per second of the second mode is smaller than the frame per second of the first mode” in lines 18-19 is redundant given the information in lines 15-17 of Claim 2.  It is suggested that this limitation be removed from the claim.  Appropriate correction is required.
Claims 2-3 recite “frame per second” in reference to the capturing speed of the first, second, and third modes.  However, “frame per second” represents the units of the disclosed measure rather than the variable being represented.  It is suggested that this variable be recited as “frame rate” throughout the claims.  Appropriate correction is required.
Claim 3 recites “the frame per second of the third mode 1fps” in line 24.  It is suggested that this limitation be amended to read “the frame rate of the third mode is 1 fps” or similar.  Appropriate correction is required.
Claims 4-5 recite “wherein generating the control signal comprises generating the control signal that makes the capsule endoscope operate” in lines 3-4 and lines 8, 13, respectively.  This phrasing is redundant because the step of “generating the control signal” has already been recited.  It is suggested that these limitations be amended to read “wherein generating the control signal comprises controlling the capsule endoscope to operate” or similar.  Appropriate correction is required.
Claims 6-7 recite “the region of interest” in lines 16 and 22, respectively.  For clarity, it is suggested that these limitations be amended to read “the predetermined region of interest” for consistency with the remainder of the claims.  Appropriate correction is required.
Claim 8 recites “the endoscope” in line 8.  For clarity, it is suggested that this limitation be amended to read “the capsule endoscope” for consistency with the remainder of the claim.  Appropriate correction is required.
Claims 9-11 recite “the mode determination unit determines so that the capsule endoscope operates” in lines 13-14, 17-18, and 23-24, respectively.  This phrase contains a typographical error.  It is suggested that this phrase be amended to read “the mode determination unit determines that the capsule endoscope operate” or similar.  
Further, each of Claims 9-11 include a comma after the recitation of the first mode, second mode, and third mode, respectively.  For clarity, each of these commas should be removed.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“image analysis unit” in Claim 8
“mode determination unit” in Claims 8-11
Insufficient structural support has been provided for these elements.  Please see the rejections under 35 U.S.C. 112(a) and 112(b) below. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 3-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites “the frame per second of the second mode is 10 fps” in line 24.  The frame rate of the second mode is described on page 3 of the Specification in the following definition: “the frame per second of the first mode, the second mode and the third mode may be 10 fps, 5fps, and 1 fps, respectively”.  The Specification further details the first, second, and third modes of image capture, but the second mode is not defined with a frame rate of 10 fps.  There is no support for the second mode capturing images at 10 frames per second.
The “image analysis unit” recited in Claim 8 is described on page 17 of the Specification, but insufficient structure has been provided to analyze a digestive organ image as required by the claim limitations.
The “mode determination unit” recited in Claims 8-11 is described on page 18 of the Specification, but insufficient structure has been provided to determine the operation mode of the capsule endoscope as required by the claim limitations.
All remaining claims are rejected as depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the capsule endoscope" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “the digestive organ is captured with the frame per second that is larger than a frame per second of a third mode” in lines 20-21.  This limitation is unclear because “the frame per second” could refer to either the frame per second of the first mode or the frame per second of the second mode.  No information has been recited to relate the frame per second of the first or second mode to that of the third mode.  Additional clarification is required regarding the relationship between the first, second, and third frame rates.
Claim 3 recites “wherein the frame per second of the first mode is 10 fps, the frame per second of the second mode is 10 fps” in lines 23-24.  However, Claim 2 recites the first mode having a larger frame rate than the second mode.  Therefore, it is unclear how the method can be performed according to the limitations of Claim 3, which depends from Claim 2.  Additional clarification is required regarding the relationship between the first and second frame rates.
Claim 5 recites “a predetermined region of interest” in line 10.  However, “a predetermined region of interest” has already been defined in Claim 1, line 11.  The recitation in Claim 5 is indefinite because it is unclear if the “predetermined region of interest” refers to the same region previously recited in Claim 1.  For clarity, this limitation could be amended to read “the predetermined region of interest”, “a second predetermined region of interest”, or similar, as appropriate.
Claims 6, 12 recite “wherein the region of interest includes… personal medical history of a patient” respectively in line 2.  This limitation is indefinite because it is unclear how a patient’s medical history may be found in an image captured by the capsule endoscope.  For example, the medical history could be empirically displayed in the image or used to determine the region of interest to be analyzed.  For the remainder of this Action, it is assumed that the personal medical history of the patient is used as reference information during image capture and analysis of the region of interest. 
Claim 8 recites the limitation "the outside" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim limitations “image analysis unit” in Claim 8 and “mode determination unit” in Claims 8-11 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The “image analysis unit” and the “mode determination unit” have no known structural equivalents.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200043613 A1 by Zhang et al. (hereinafter “Zhang”).
Regarding Claim 1, Zhang discloses a capsule endoscope control method performed by a receiving device interworking with the capsule endoscope (local server connected to capsule endoscopy data acquisition system; [0034-36]; Fig. 1), the method comprising: receiving a digestive organ image of a digestive organ captured by the capsule endoscope (image data transmitted to the server; [0036]); determining whether a lesion is detected in the digestive organ from the digestive organ image (lesion identification result determined by the server; [0036]); generating a control signal so that the capsule endoscope operates in one of a plurality of modes, depending on whether a lesion is detected and whether the digestive organ falls within a predetermined region of interest (lesion identification result returned to the capsule endoscopy data acquisition system; [0036, 52]); and transmitting the control signal to the capsule endoscope and controlling the capsule endoscope to capture the digestive organ in one of the plurality of modes (quality control operation output to the capsule endoscopy data acquisition system based on a threshold of the digestive tract portion segment in the captured image; [0040-44]; Fig. 2).
Regarding Claim 8, Zhang discloses a receiving apparatus interworking with a capsule endoscope (local server connected to capsule endoscopy data acquisition system; [0034-36]; Fig. 1), the apparatus comprising: an interface that interworks with the capsule endoscope (display device interface; [0044-45]; Fig. 1), receives an image signal from the capsule endoscope (image data transmitted to the server; [0036]), and transmits to the capsule endoscope a control signal that is determined based on the image signal and controls a mode of the capsule endoscope (quality control operation output to the capsule endoscopy data acquisition system based on a threshold of the digestive tract portion segment in the captured image; [0040-44]; Fig. 2); an image analysis unit that analyzes a digestive organ image captured by the endoscope, based on the image signal (lesion identification result determined by the server; [0036]), and a mode determination unit that determines a mode in which the capsule endoscope operates, based on an analysis result of the digestive organ image analyzed by the image analysis unit (lesion identification result returned to the capsule endoscopy data acquisition system; [0036, 52]) and a region of interest input from the outside (image recognition processing algorithms in cloud server; [0048-49]; Fig. 1).
Regarding Claim 9, Zhang discloses the apparatus of claim 8. Zhang further discloses wherein the mode determination unit determines so that the capsule endoscope operates in a first mode when a lesion is detected from the digestive organ image (lesion identification result returned to the capsule endoscopy data acquisition system when a threshold indicating the part of the digestive tract being imaged is reached; [0036, 44]; Fig. 2).
Regarding Claim 10, Zhang discloses the apparatus of claim 9. Zhang further discloses wherein the mode determination unit determines so that the capsule endoscope operates in a second mode, if no lesion is detected from the digestive organ image and the digestive organ is included in the region of interest (control provided when digestive tract information is identified and quality control information is recorded when a suspected lesion is not identified but the threshold is not yet reached; [0044-45]; Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of KR 101408796 B1 by Seo (hereinafter “Seo”).
Regarding Claim 2, Zhang discloses the method of claim 1.  Zhang further discloses a first mode (control provided when a threshold indicating the part of the digestive tract being imaged is reached) and a second mode (control provided when the threshold is not yet reached; [0044]).
Zhang does not disclose a third mode or a frame rate of the first, second, or third mode.  However, Seo discloses a capsule endoscope for acquiring information of an organ for analysis.  A photographing unit 310 captures images of the organ with a frame rate controlled by control unit 350.  The frame rate is determined based on a difference calculated between histogram data of corresponding regions of interest in a first and second image.  As shown in Fig. 5, the frame rate has many different possible set points based on the calculated difference ([0057-60]; Figs. 1, 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Zhang with the frame rates disclosed by Seo with the benefit of avoiding missing a part of the body during image capture or capturing overlapping images (Seo [0060]).
Regarding Claim 3, Zhang as modified by Seo discloses the method of claim 2.  Zhang further discloses the first mode and the second mode performed with the same frame rate (image transmission process is repeated after the threshold is reached; [0044]; Fig. 2).
Zhang does not disclose wherein the frame per second of the first mode is 10 fps and the frame per second of the third mode is 1 fps.  However, Seo discloses determining the frame rate of the capsule endoscope based on a difference calculated between histogram data of corresponding regions of interest in a first and second image.  As shown in Fig. 5, the frame rate has many different possible set points based on the calculated difference.  For example, a difference value of approximately 8 indicates a frame rate of 10 fps, while a difference value of approximately 1 indicates a frame rate of 1 fps ([0057-60]; Figs. 1, 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Zhang with the frame rates disclosed by Seo with the benefit of avoiding missing a part of the body during image capture or capturing overlapping images (Seo [0060]).
Regarding Claim 4, Zhang as modified by Seo discloses the method of claim 3.  Zhang further discloses wherein generating the control signal comprises generating the control signal that makes the capsule endoscope operate in the first mode when it is determined that a lesion is detected from the digestive organ image (lesion identification result returned to the capsule endoscopy data acquisition system when a threshold indicating the part of the digestive tract being imaged is reached; [0036, 44]; Fig. 2).
Regarding Claim 5, Zhang as modified by Seo discloses the method of claim 4.  Zhang further discloses wherein generating the control signal comprises: identifying whether the digestive organ is included in a predetermined region of interest, if it is determined that no lesion is detected from the digestive organ image (digestive tract information is identified and quality control information is recorded when a suspected lesion is not identified); and generating the control signal that makes the capsule endoscope operate in the second mode when it is determined that the digestive organ is included in the predetermined region of interest (control provided when the threshold is not yet reached; [0044-45]; Fig. 2).
Regarding Claim 7, Zhang as modified by Seo discloses the method of claim 5.  Zhang further discloses wherein generating the control signal comprises generating the control signal that makes the capsule endoscope operate when it is determined that the digestive organ is included in the region of interest (information generated by digestive tract anatomical region identification; [0040-41]).
Zhang does not disclose the capsule endoscope operating in a third mode.  However, Seo discloses determining the frame rate of the capsule endoscope based on a difference calculated between histogram data of corresponding regions of interest in a first and second image.  As shown in Fig. 5, the frame rate has many different possible set points based on the calculated difference.  ([0057-60]; Figs. 1, 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Zhang with the image capture configuration disclosed by Seo with the benefit of avoiding missing a part of the body during image capture or capturing overlapping images (Seo [0060]).
Regarding Claim 11, Zhang discloses the apparatus of claim 10. Zhang further discloses wherein the mode determination unit determines so that the capsule endoscope operates if no lesion is detected from the digestive organ image (digestive tract information is identified and quality control information is recorded when a suspected lesion is not identified; [0044-45]) and the digestive organ is not included in the region of interest (information generated by digestive tract anatomical region identification; [0040-41]; Fig. 2).
Zhang does not disclose the capsule endoscope operating in a third mode.  However, Seo discloses determining the frame rate of the capsule endoscope based on a difference calculated between histogram data of corresponding regions of interest in a first and second image.  As shown in Fig. 5, the frame rate has many different possible set points based on the calculated difference.  ([0057-60]; Figs. 1, 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Zhang with the image capture configuration disclosed by Seo with the benefit of avoiding missing a part of the body during image capture or capturing overlapping images (Seo [0060]).

Claims 6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Seo as applied to claims 5, 11 above, and further in view of US 4672683 A by Matsueda (hereinafter “Matsueda”).
Regarding Claim 6, Zhang as modified by Seo discloses the method of claim 5.  Zhang does not disclose wherein the region of interest includes a small intestine, personal medical history information of a patient, and a digestive organ selected by the patient.  However, Seo discloses the capsule endoscope passing through the small intestine of the patient ([0040]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Zhang with the configuration disclosed by Seo with the benefit of acquire organ information (Seo [0019]).
Further, Matsueda discloses an image retrieval and registration system to be used with a medical apparatus such as an endoscope.  Patient information including parts of the body for examination and past history is entered into the system using data format 20 and stored in main memory device 24 (Col 3, line 38- Col 4, line 16; Figs. 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Zhang with the patient information disclosed by Matsueda with the benefit of indicating image information on a displayed schematic image (Matsueda Col 2, lines 60-64).
Regarding Claim 12, Zhang as modified by Seo discloses the apparatus of claim 11.  Zhang does not disclose wherein the region of interest includes a small intestine, personal medical history information of a patient, and a digestive organ selected by the patient.  However, Seo discloses the capsule endoscope passing through the small intestine of the patient ([0040]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Zhang with the configuration disclosed by Seo with the benefit of acquire organ information (Seo [0019]).
Further, Matsueda discloses an image retrieval and registration system to be used with a medical apparatus such as an endoscope.  Patient information including parts of the body for examination and past history is entered into the system using data format 20 and stored in main memory device 24 (Col 3, line 38- Col 4, line 16; Figs. 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Zhang with the patient information disclosed by Matsueda with the benefit of indicating image information on a displayed schematic image (Matsueda Col 2, lines 60-64).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KR 20120113545 A
US 20170367561 A1
US 20080249360 A1
US 20100130818 A1

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795